Case 1:21-cv-10330-WGY Document 118-2 Filed 07/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP.,

Plaintiff,
Vv.

THE SCHOOL COMMITTEE OF THE CITY
OF BOSTON, ALEXANDRA OLIVER-
DAVILA, MICHAEL O’NEILL, HARDIN
COLEMAN, LORNA RIVERA, JERI
ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, and BRENDA CASSELLIUS,

Defendants,
and

COUNSEL FOR THE BOSTON BRANCH
OF THE NAACP, GREATER BOSTON
LATINO NETWORK, ASIAN PACIFIC
ISLANDER CIVIC ACTION NETWORK,
ASIAN AMERICAN RESOURCE
WORKSHOP, MAIRENY PIMENTEL, and
H.D,

Intervenors.

 

 

Civil Action No. 1:21-cv-10330-WGY

AFFIDAVIT OF HENRY C. LUTHIN

I, Henry C. Luthin, do hereby state and depose as follows:

1, I am the Corporation Counsel for the City of Boston. From 2008 to March 8,

2021, I was First Assistant Corporation Counsel for Government Services (First Assistant), one

of the two First Assistants in the Law Department. At the time I was First Assistant, I worked on

various issues, among them issues relating to public records.
Case 1:21-cv-10330-WGY Document 118-2 Filed 07/06/21 Page 2 of 2

a Following the meeting of the Boston School Committee on October 21-22, 2020,
the School Department received, on the evening of October 22, the following public records

request from James Vaznis of the Boston Globe:

Under the state's public records law and the state's open meeting
law, I am seeking copies of all cellular telephone text messages
and emails related to BPS issues that were sent and received by
each Boston School Committee member during their meeting that
began on Oct. 21 and that ended on Oct. 22. This request applies to
all members who sat on the committee for the Oct. 21 meeting,
including then-Chair Michael Loconto.

3, I conferred with Attorney Catherine Lizotte, Legal Advisor to the Boston Public
Schools, and Attorney Shawn Williams, Director of Public Records on a response within the
parameters of the Public Records Law, M.G.L. C. 66, § 10(a) and M.G. L. C. 4, § 7(26).

4, Text messages responsive to Mr. Vaznis’ request were transcribed and those

portions dealing with BPS issues were provided to him.

 

 
